Title: To James Madison from John Vaughan, 24 September 1810
From: Vaughan, John
To: Madison, James


Dear sirPhilad: 24 Sep. 1810
Mr Thomas Cooper having communicated to me the active part taken by you to assist him, thro’ Mr Warden, in procuring some publications from France, which May be made useful to this Country, has at the same time requested me to inform you, that I am ready at any time & in any mode which can be pointed out be ready to transmit the sum of 100$ for this Object—or to pay at sight, the Amount of the things when ascertained which he observes cannot exceed this Sum.
Mr Frederick Kinloch, son of Mr Francis Kinloch with whom you was acquainted—being on his way to Va. wished to have the opportunity of an introduction to you, as the much respected friend of his father. I took the liberty of giving him a line & hope he was gratified by meeting with you. I remain D Sir Your friend &c
Jn Vaughan
If adressed to my Care Philada
Henry Galen N York
Hugh Thompson Baltimore
The necessary attention will be paid at the Customhouse—Mr Warden in his letter Stating the Cost.
